Exhibit 13 Annual Report to Shareholders The following shareholder information was not previously provided in the Annual Report on Form 10-K: Corporate Offices The Wilber Corporation 245 Main Street P.O. Box 430 Oneonta, New York 13820 Annual Meeting of Shareholders In light of the pending merger of The Wilber Corporation with and into CBSI expected to close on or about April 8, 2011, the Company does not anticipate holding an Annual Meeting of Shareholders in 2011. Annual Report on Form 10-K For the 2010 fiscal year, The Wilber Corporation will file an Annual Report on Form 10-K with the Securities and Exchange Commission.The Form 10-K is available on the World Wide Web as part of the SEC EDGAR database at www.sec.gov.Shareholders may also obtain a copy free of charge by writing to The Wilber Corporation, 245 Main Street, Oneonta, New York, Attention: Secretary or printing a copy from the following website: www.cfpproxy.com/5458 Stock Transfer Agent & Registrar Shareholders wishing to change their name, address or ownership of stock, or to report lost certificates or to consolidate accounts should contact the Company's stock registrar and transfer agent directly at: Registrar & Transfer Company 10 Commerce Drive Cranford, New Jersey 07016-3572 (800) 368-5948 Regulatory Counsel Hinman, Howard & Kattell, LLP 106 Corporate Park Drive, Suite 317 White Plains, New York 10604 Independent Registered Public Accounting Firm KPMG LLP 515 Broadway Albany, New York 12207 Directors and Executive Officers Board of Directors Brian R. Wright, Chairman Alfred S. Whittet, President & CEO and Vice Chairman Mary C. Albrecht Olon T. Archer Thomas J. Davis James M. Mack Joseph P. Mirabito James L. Seward David F. Wilber, III Executive Officers Joseph E. Sutaris, Executive Vice President, Chief Financial Officer, Treasurer and Secretary
